Title: To Thomas Jefferson from Caspar Wistar, 20 May 1805
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia May 20. 1805.
                  
                  I presented your letter respecting the Roman Coin to the Society, & was requested to assure you in the name of the members of that Institution, that they accept with particular Satisfaction this new proof of your regard, & shall allways consider it as entitled to particular care, not only on account of its intrinsic merit, but of the liberal and enlarged views with which it was originally transmitted to you, & with which you have thus deposited it for the public advantage.—They also intend to offer their thanks to Mr. Weinwich as soon as the Coin arrives.—In my individual Capacity I must beg you to accept of my sincere thanks for the loan of the Valuable Book of Fanjas, & to beg you to excuse my very long detention of it. I wished to keep it until I had received Campers account of the Elephant, or until a Sceleton of that Animal arrived here, but I have been greatly disappointed in both respects—Camper’s Work, printed only for distribution among naturalists, & not for Sale, was sent me by his Son & lost in the West Indies where the Ship which carried it was driven by Stress of Weather—The Sceleton was procured at the Request of the A.P.S. by Dr Rexborough of Madrass, but owing to Some mistake was not put on Ship board, & therefore will not come this year I am very desirous of ascertaining all the points of difference between the Mammoth of America & the Elephant—There seems to be a considerable resemblance, but the immense difference in the Teeth, as well as in the Countries which those Animals probably inhabited; prepare me to expect some difference in the Sceleton—I have heard of a Mammoth’s Head which was packed up in the Western Country to send to this place, but it has not yet arrived, & the report is so circuitous (from a British Officer to a Gentleman of the Genessee Country) that I cannot well investigate it—There is still stronger reason to hope that we shall have some more bones of the Megalonix—There is a person in the State of Ohio who has sent to Pittsburgh the bones of an immense unguiculated paw or foot, on their way to Philada. I do know why they have not arrived, but have heard that the Owners ideas of their Value are very extravagant indeed—    As my hopes of Comparing the Sceletons of the Elephant & Mammoth are done away for the present, I will deliver Fanjas to Dr Barton, & request him to finish the perusal as early as possible, & hope my old friend Mr. Randolph will forgive the Delay—
                  There are two Gentlemen who have requested me, to state to you what I know respecting them—Mr. Clen. Penrose a Nephew of Mr. Wilkinson is desirous of removing with the Genl. to the Western Country & has requested a place in the Land Office—I do not know any thing respecting his Talents for business, having never had any opportunity of forming an opinion, if I had been capable—but he is a Gentleman of good Character, & very amiable disposition, & I believe is well acquainted with the German & French languages—Mr Chas. Biddle of this City, the Father of Mr Nicholas Biddle who is private Secretary to Mr Armstrong the Minister to France, wishes his Son to study some branches of the Military Art in France, & has learned that he can do it with great advantage if he has a Military Commission—A request on this subject has been made to Genl. Dearborne—I have long known him & consider him as an uncommonly promising Youth—he acquitted himself with the greatest credit at the Commencement at Princeton two years ago—& I believe that every body who knows him has the same opinion respecting him—One of his Brothers, supposed to be the greatest proficient in Mathematics of his age in our City—died with Yellow Fever on board of Captn. Truxton—another is in the Prison at Tripoli—I ought not to conclude this long letter without begging you to forgive for writing it.
                  Your affectionate friend
                  
                     C Wistar Jr.
                  
               